                Case 1:19-cv-01640-LGS Document 120
                                                118 Filed 08/11/21
                                                          08/09/21 Page 1 of 2




GEORGIA M. PESTANA                         THE CITY OF NEW YORK                                NICOLETTE PELLEGRINO
Corporation Counsel                                                                             Assistant Corporation Counsel
                                          LAW DEPARTMENT                                                Phone: (212) 356-2338
                                                                                                          Fax: (212) 356-3509
                                                 100 CHURCH STREET                               Email: npellegr@law.nyc.gov
                                                 NEW YORK, NY 10007

                                      REQUEST TO FILE UNDER SEAL

                                                                              August 9, 2021

       VIA E.C.F.
       Honorable Lorna G. Schofield
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

               Re:    Christopher Hiram Cano v. City of New York, et al.,
                      19 Civ. 1640 (LGS)

       Your Honor:

                      I am an Assistant Corporation Counsel in the Special Federal Litigation Division
       of the New York City Law Department and the attorney representing defendants City of New
       York, New York City Health and Hospitals, New York City Department of Correction (“DOC”)
       Captains Charles and Robinson, and DOC Officers Chisolm and Santiago (collectively,
       “Defendants”) in the above-referenced matter.1 Defendants write to respectfully request that the
       Defendants be permitted to file their anticipated August 9, 2021 status letter, which also seeks to
       extend the stay of this action, under seal because it discusses matters and documents which have
       been explicitly protected from disclosure by the Court’s September 26, 2019 Stipulation of
       Confidentiality and Protective Order (hereinafter, “Protective Order”) and also concerns other
       private and/or confidential matters concerning Plaintiff. (See Dkt. No. 37 at ¶ 2(f).)

                      By way of background, Plaintiff was scheduled to be deposed by Defendants at
       the Manhattan Detention Complex on October 31, 2019. However, on October 29, 2019, the
       Defendants learned that Plaintiff was discharged from DOC custody into the custody of New
       York State. (See Dkt. Nos. 44, 45.)



       1
         Upon information and belief, DOC Officer Murray has not been served with process and, thus, is not yet
       a proper party to this action.
           Case 1:19-cv-01640-LGS Document 120
                                           118 Filed 08/11/21
                                                     08/09/21 Page 2 of 2




                 Upon information and belief, on November 8, 2019, former Assistant Corporation
 Counsel Samantha J. Pallini provided the Court, under seal, with an update with respect to the
 Plaintiff’s custody status and relevant criminal case, which are confidential pursuant to HIPAA
 and the Protective Order. Pursuant to the Protective Order, “[a]ny records unsealed as a result of
 Plaintiff’s properly executed authorization for the unsealing of records pursuant to New York
 Criminal Procedure Law §§ 160.50 and 160.55, particularly pertaining to Bronx Supreme Court
 Indictment No. 02396/2016[,]” are to be designated confidential materials and protected from
 disclosure to third parties, except those persons listed in paragraph 5. (See Dkt. No. 37 at ¶ 2(f).)

                Here, the contents of the Defendants’ anticipated August 9, 2021 status letter,
 which also seeks a continued stay of this action, concerns the Plaintiff’s custody status and
 certain disclosure on the public docket may violate HIPAA. In addition, the information
 contained in the Defendants’ anticipated letter also directly relates to Plaintiff’s Bronx Supreme
 Court Indictment No. 02396/2016, which, upon information and belief, includes records that are
 not publicly available and which are protected by the Protective Order.

               Accordingly, the Defendants’ anticipated filing contains confidential information,
 and the Defendants respectfully request the Court’s permission to file the Defendants’
 anticipated August 9, 2021 letter motion under seal.2

                  The Defendants thank the Court for its consideration.

                                                             Respectfully submitted,

                                                             ___/s/_ Nicolette Pellegrino_____
                                                             Nicolette Pellegrino
                                                             Assistant Corporation Counsel
                                                             Special Federal Litigation Division
The application is GRANTED. The status letter at Docket No. 119 shall be filed under seal. Only
Christopher Hiram Cano, Nicolette Pellegrino, the City of New York, the New York City Health and Hospitals
Corporation, Correctional Officers Chisolm, Santiago, Murray, and Captains Robinson and Charles shall have access
to the letter at Docket No. 119. Having demonstrated good cause for a stay extension, Defendants' motion for a
three-month extension of the stay in this case is GRANTED. The parties shall continue to submit joint status letters
every thirty days. The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff and close
the docket entries at Nos. 118 and 119.

SO ORDERED

Dated: August 11, 2021
      New York, New York

 2
   The Defendants will file their anticipated August 9, 2021 Status Letter under seal through the ECF
 system subsequent to filing their instant request.
 3
  Plaintiff recently informed the undersigned that she is now being housed at the North Infirmary
 Command.


                                                        2
